Third District Court of Appeal
                               State of Florida

                         Opinion filed February 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D15-2314 & 3D15-2140
                   Lower Tribunal Nos. 14-32AP & 14-244AP
                              ________________


                              Todd Alexander,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      Appeals from the Circuit Court for Monroe County, William R. Ptomey, Jr.,
Judge.

     Carlos J. Martinez, Public Defender, and Harvey J. Sepler and Jeffrey Paul
DeSousa, Assistant Public Defenders, for appellant.

     Pamela Jo Bondi, Attorney General, and Arlisa Certain, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J. and LAGOA and SCALES, JJ.

      SCALES, J.
      In this consolidated appeal, Appellant Todd Alexander challenges both (i)

his conviction for animal cruelty, and (ii) the trial court’s revocation of his

probation based on the animal cruelty conviction. Because the jury’s verdict is

supported by competent, substantial evidence of when Alexander committed the

crime, we affirm. Gonzalez v. State, 841 So. 2d 650, 652 (Fla. 3d DCA 2003) (jury

verdict supported by competent, substantial evidence must be sustained on appeal).

We remand only to allow the trial court to enter a correct written order, consistent

with its oral pronouncement, to reflect that the crime was not committed using a

weapon.

      Affirmed; remanded.




                                         2